Citation Nr: 1615497	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  09-44 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for bilateral hand disorders, to include arthritic conditions thereof.

2.  Entitlement to service connection for arthritis of the bilateral feet.

3.  Entitlement to service connection for chronic anemia.

4.  Entitlement to service connection for renal scarring secondary to involvement of the ureter by uterine fibroid.

5.  Entitlement to an initial compensable evaluation for hypertension.  

6.  Entitlement to an initial compensable evaluation for residuals of status post removal of a left ovarian cyst.

7.  Entitlement to an initial compensable evaluation for iliotibial band syndrome of the right knee (hereinafter right knee disability) prior to March 31, 2015, and in excess of 10 percent thereafter.  

8.  Entitlement to an initial compensable evaluation for iliotibial band syndrome of the left knee (hereinafter left knee disability) prior to March 31, 2015, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from January 1988 to January 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In her timely received November 2009 substantive appeal, VA Form 9, the Veteran requested a Board hearing in Washington, DC, at the Board's Central Office; that hearing was scheduled for February 2, 2016.  On February 1, 2016, the Board received a communication from the Veteran indicating that she needed to postpone her hearing because she had moved to Mississippi for school and that she did not receive the letter notifying her of her hearing in Washington, DC until the previous weekend.  She further stated that since she had moved away from the Washington, DC area, "coming to DC [would be] inconvenient for" for her and she was requesting "either a phone hearing or transfer to a location closer to" her in Mississippi.  

First, the Board notes that the Veteran timely requested to postpone and reschedule her Board hearing; therefore, there is no need to show good cause for failing to appear for her hearing in this case.  Secondly, the Veteran's February 1, 2016 statement demonstrates a clear intent to still participate in a Board hearing, although she now wishes to have that hearing either by videoconference or at her local RO.  In light of that clear intent, the Board finds that a remand is necessary in order for the Veteran to be scheduled for a videoconference or local RO Board hearing, as per her clear February 2016 request.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge, either at the local regional office or via videoconference, whichever is quicker, and notify her and her representative of the date, time and location of this hearing.  Place a copy of the hearing notice letter in the claims file.  If, for whatever reason, the Veteran withdraws her request for a hearing or fails to report for same please add appropriate documentation to the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

